Appeals from two orders of the Supreme Court, Nassau County, both dated September 14, 1967, one granting defendants’ motions to dismiss the complaint in action No. 2 on the ground of the pendency of another action between the parties for *638the same cause (CPLR 3211, subd. [a], par. 4) and the other denying plaintiff’s motion to consolidate the actions. Orders reversed, on the law, with one bill of $10 costs and disbursements jointly against respondents filing separate briefs; defendants’ motions denied; and plaintiff’s motion granted. No questions of fact were considered. Plaintiff has alleged two theories by which he seeks t'o recover damages for personal injuries: action No. 1 sets forth a common-law negligence cause; action No. 2 alleges a statutory cause of action pursuant to section 240 of the Labor Law, to which contributory negligence is not a defense. In our opinion these are two distinctly different causes of action, which plaintiff is entitled to plead. Insofar as the complaint in action No. 2 may be construed as purportedly alleging a cause of action under section 241 of the Labor Law, it would be insufficient for failure to allege freedom from contributory negligence. Inasmuch as there are questions of law and fact common to both actions, the actions may be consolidated (CPLR 602). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuseello, JJ., concur.